        Case 3:94-cr-00112-JCH Document 2349 Filed 04/09/21 Page 1 of 4
                                                                                                   Attachment


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA
                                                          Case No. 3:94CR112 (JCH)

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
 Luis Noel Cruz
                                                          (COMPASSIONATE RELEASE)



       Upon motion of տ
                      X the defendant տ the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

տ
X GRANTED

       տ
       X The defendant’s previously imposed sentence of imprisonment on Counts 1, 2, 25, and 26 of
       Life Imprisonment

is reduced to 30 years. If this sentence is less than the amount of time the defendant already

served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
   Case 3:94-cr-00112-JCH Document 2349 Filed 04/09/21 Page 2 of 4




                 and it is safe for the defendant to travel. There shall be no delay in

                 ensuring travel arrangements are made. If more than fourteen days are

                 needed to make appropriate travel arrangements and ensure the

                 defendant’s safe release, the parties shall immediately notify the court and

                 show cause why the stay should be extended; or

         տ
         X       There being a verified residence and an appropriate release plan in place,

                 the defendant shall be released.

տ The defendant must provide the complete address where the defendant will reside upon

  release to the probation office in the district where they will be released because it was

  not included in the motion for sentence reduction.

  տ
  X Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

  տ probation or տ
                 X supervised release of ___ months (not to exceed the unserved

  portion of the original term of imprisonment).

         տ The defendant’s previously imposed conditions of supervised release as

         modified below apply to the “special term” of supervision as amended

         տ
         X The conditions of the “special term” of supervision are as follows:

         The modified conditions of supervised release below apply to the “special term” of supervision.

         The defendant shall be on quarantine for 21 days and may not leave his residence for any reason,


         except for medical emergency, or upon the direction of the USPO.




  տ The defendant’s previously imposed conditions of supervised release are unchanged.




                                              2
        Case 3:94-cr-00112-JCH Document 2349 Filed 04/09/21 Page 3 of 4



       տ
       X The defendant’s previously imposed conditions of supervised release (See

       Reimposed Judgment (Doc.No. 2331)) are modified to add the following special

       conditions:

       1.) Upon release, the defendant shall reside with his mother at her current residence in Tampa, FL.

       2.) The defendant shall not communicate, or otherwise interact, with any known member of the Latin

           Kings, without first obtaining the permission of the Probation Office.

       3.) The defendant shall participate in a program recommended by the Probation Office and approved by

           the court for mental health treatment. The defendant shall follow all rules and regulation of the

           program. The Probation Office, in consultation with the treatment provider, shall supervise the

           defendant’s participation in the program. The defendant shall pay all or a portion of the costs

           associated with treatment based on the defendant’s ability to pay as determined by the Probation

           Office.




  DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before                                 , along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

տ DENIED after complete review of the motion on the merits.
       տ FACTORS CONSIDERED (Optional)




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative
remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the
defendant’s request by the warden of the defendant’s facility.




                                                        3
        Case 3:94-cr-00112-JCH Document 2349 Filed 04/09/21 Page 4 of 4



IT IS SO ORDERED.

Dated in New Haven, Connecticut, this _9th__ Day of April 2021



                                       _______________________
                                       /s/Janet C. Hall
                                       United States District Judge




                                             4
